Notice of Allowance

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.  

Reasons for Allowance
	Claims 1 and 3-22 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Jaeb (US 2009/0227969 A1); Argenta (US 5636643 A); and Kenndoff (US 5844013 B).  	As to independent claim 1, Jaeb discloses a granulation dressing (104 [0044],ll.2) for use with reduced pressure to treat a wound site (Abstract, [0049],ll.1-8 Fig.2-3) (as promoting granulation [0005] ll.10,8-10), comprising: 		a moist tissue interface layer (220 Fig.2-3) for disposing adjacent the wound site ([0044] ll.2-4); providing a moisture balance (wicking fluid [0048],ll.3); having a first side and a second, tissue facing, side (as distal and proximal tissue site 108 interface sides of 220 Fig.2-3 [0044],ll.2-4); and 	 	a sealing member (drape or cover) (244) having a first side and second, tissue facing side (distal, proximal [0044],ll.15;Fig.2-3;[0076],ll.5-7).	As to independent claim 12, Jaeb discloses a granulation dressing (104 [0044],ll.2) for use with reduced pressure to treat a wound site (Abstract, [0049],ll.1-8 Fig.2-3) (as promoting granulation [0005] ll.10,8-10), comprising: 		a moist tissue interface layer (220 Fig.2-3): operable to provide a including a first side (as first distal side of 220) and a second, tissue facing, side (as second proximal side of 220 Fig.2-3 [0044],ll.2-4) and  	 	a sealing member (drape or cover) (244) having a first side and second, tissue facing side (distal, proximal [0044],ll.15;Fig.2-3;[0076],ll.5-7); and 		a reduced pressure source fluidly coupled to the manifold member (as cited above, Abstract, [0049],ll.1-8; [0044], lines 11-15, e.g., as cited in prior OA,p7,ll.5-11).
 	Jaeb does not specifically disclose that the dressing is for re-epithelialization.
 	However, Argenta teaches a re-epithelial dressing as a negative pressure wound treatment dressing [Col.1, lines 10-12; Abstract], wherein the application of negative pressure to a wound promotes migration of epithelial cells into the wound to regrow epithelial and subcutaneous tissue in the wound for healing and closure of the wound [Col.4, lines 7-11] [in order to enhance the attachment of adjacent tissue to a wound using negative pressure to the wound and adjacent tissue by promoting migration of epithelial cells into the wound from the surrounding tissue Col.4, lines 25-34].
	As to dependent claims 6 and 16, Kenndoff teaches the use of a hydrogel impregnated foam in an interface layer of a wound dressing (Col.11, ll.3, in order to provide thinner layers since the foam is self-adhesive Col.11, ll.5-11). 	However, as to independent claims 1 and 12, Jaeb, Argenta, and or Kenndoff fail to teach or fairly suggest the combination of: 		a moist tissue interface layer configured to contact both the wound and intact epidermis around the wound and comprising a plurality of apertures or perforations that each extend through or are formed in the moist tissue interface layer between the first and the second, tissue-facing side of the moist tissue-interface layer; and 		a foam manifold member for distributing reduced pressure; 		wherein the manifold member (having apertures or perforations extending between the first and second sides) is disposed between the sealing member and the tissue interface layer.  
  	
	As presented on pages 7-11 of the 5/3/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jaeb, Argenta, and or Kenndoff, and one of skill would have not been motivated to, provide the above combination.   	While Jaeb teaches foam materials functioning as a manifold [0047] that provide flow channels [0059], Jaeb fails to teach or fairly suggest that each of the pores, as apertures or perforations, extend through or are formed in the layer between the first and second sides of the layer. 	While Jaeb teaches that element 232 is a diverter layer separate from and not including a manifold, and where the diverter layer 232 is impermeable to liquid or gas [0067], does not provide the function of a manifold, and is not made of foam [0068], such that Jaeb fails to teach or fairly suggest providing a foam manifold member for distributing reduced pressure. 	Argenta and/or Kenndoff fail to make up for the deficiencies of Jaeb. 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jaeb, Argenta, and or Kenndoff, and one of skill would have not been motivated to, provide the above combination of elements and features, as Jaeb, Argenta, and or Kenndoff fail to teach the combination of:  	 	a moist tissue interface layer configured to contact both the wound and intact epidermis around the wound and comprising a plurality of apertures or perforations that each extend through or are formed in the moist tissue interface layer between the first and the second, tissue-facing side of the moist tissue-interface layer; and 		a foam manifold member for distributing reduced pressure; 		wherein the manifold member (having apertures or perforations extending between the first and second sides) is disposed between the sealing member and the tissue interface layer. 	 

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781